

114 HRES 910 IH: Supporting the ideals and goals of the “International Day for the Elimination of Violence against Women”.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 910IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Honda (for himself, Ms. Norton, Mr. Grijalva, Mrs. Bustos, Mr. Swalwell of California, Mr. Johnson of Georgia, Ms. Wilson of Florida, Mr. Cárdenas, Mr. Sablan, Mr. Kildee, Mr. Lowenthal, Ms. Schakowsky, Ms. Lofgren, Ms. Moore, Ms. Titus, and Ms. Judy Chu of California) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the ideals and goals of the International Day for the Elimination of Violence against Women.
	
 Whereas November 25, 2016, is recognized as the International Day for the Elimination of Violence against Women; Whereas violence against women and girls, particularly intimate partner violence and sexual violence, are major public health issues and violations of human rights;
 Whereas recent global prevalence figures indicate that 35 percent of women worldwide have experienced either intimate partner violence or non-partner sexual violence in their lifetime;
 Whereas humanitarian response in emergencies has shown that gender-based violence (GBV), particularly sexual violence, increases in the immediate aftermath of an emergency, in addition to sexual exploitation and abuse, human trafficking, forced prostitution, and child, early, and forced marriage, and must therefore be prioritized at the onset of the response;
 Whereas on average, 1 in 3 women who have been in a relationship report they have experienced some form of physical, sexual, or other form of violence by their intimate partner;
 Whereas 120,000,000 girls worldwide have experienced sexual assault at some point in their lives; Whereas an estimated 15,000,000 girls are married before the age of 18 every year and 700,000,000 women alive today were married as children;
 Whereas child marriage exposes girls to a high risk of sexual, physical, and psychological violence, most often from their partners or their partners’ families;
 Whereas women and girls are disproportionately impacted by natural disasters and displacement settings exacerbate preexisting inequalities, render women and girls even more vulnerable, and create greater barriers in their ability to benefit from relief, recovery, and long-term reconstruction and development efforts;
 Whereas, as many as 2,000 women and girls have been kidnapped by armed men since the start of 2014, where they were often stripped naked so as not to escape, forced into marriage, and repeatedly raped;
 Whereas reports on conflict-related sexual violence highlight the use of sexual violence as integrally linked with the strategic objectives, ideology, and funding of extremist groups, orchestrated in order to generate revenue as well as to recruit, reward, and retain fighters;
 Whereas violence against women and girls can result in physical, mental, sexual, reproductive, and other health issues, and may increase vulnerability to HIV and other sexually transmitted diseases;
 Whereas more than 133,000,000 girls and women have experienced some form of female genital mutilation and are at risk for infection (including HIV), infertility, complications during pregnancy, and death;
 Whereas more often than not, cases of violence against women and girls goes unreported due to factors such as shame, stigma, and poor structures to support survivors;
 Whereas worldwide, as many as 38 percent of all murders of women are committed by an intimate partner;
 Whereas women in urban areas are twice as likely as men to experience violence, particularly in developing countries;
 Whereas between 40 to 50 percent of women in the workplace experience unwanted sexual advances, physical contact or other forms of sexual harassment;
 Whereas gender-based violence in the workplace disproportionately and negatively affects women and their economic independence, equality, and empowerment;
 Whereas in the United States, 83 percent of girls in grades 8 through 11 (aged 12–16) have experienced some form of sexual harassment in public school;
 Whereas in the United States, an estimated 9,400,000 women had married at age 16 or younger and nearly 1,700,000 had married at age 15 or younger;
 Whereas in the United States, almost 12 percent of new HIV infections among women more than 20 years old during the previous year were attributed to intimate partner violence;
 Whereas in the United States, 1 in 5 women have experienced rape or attempted rape in their lifetime, mostly by a current or former partner;
 Whereas women living in households with lower annual household incomes experience intimate partner violence at significantly higher rates than women in households with higher annual household incomes;
 Whereas women with disabilities are more likely to experience intimate partner violence and sexual violence than women who are able-bodied;
 Whereas transgender women are more likely to experience physical violence and discrimination within intimate partner violence, and more likely to experience intimate partner violence in public spaces;
 Whereas 44 percent of lesbian women and 61 percent of bisexual women experience rape, physical violence, or stalking by an intimate partner in their lifetime;
 Whereas in the United States alone, the costs of intimate partner violence exceed $5,800,000,000 each year, more than two-thirds of which are health care costs; and
 Whereas the people of the United States should be encouraged to support the goals and participate in the International Day for the Elimination of Violence against Women: Now, therefore, be it
	
 That the House of Representatives— (1)supports the ideals and goals of the International Day for the Elimination of Violence against Women;
 (2)honors those working domestically and internationally to eliminate violence against women and girls; and
 (3)encourages the President to— (A)address the needs of women and girls experiencing violence worldwide through funding for inclusive, integrated, participatory survivor-led programs;
 (B)prioritize protections for women and children in fragile and conflict zones and in humanitarian response;
 (C)address increased rates of violence against marginalized women due to race, ethnicity, gender and sexual identity, and socioeconomic status;
 (D)increase women's and girls' opportunities worldwide including opportunities for quality education and economic participation;
 (E)integrate the priorities and solutions of women and girls living in poverty in the prevention and response to sexual violence; and
 (F)issue a proclamation to the people of the United States to observe the International Day for the Elimination of Violence against Women. 